Citation Nr: 0206320	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular and attendance or at the housebound rate.


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The appellant served on active duty from February 1953 to 
February 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (RO).

In May 1999, the Board denied entailment to a special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate.  In May 2001, the United States Court 
of Appeals for Veterans Claims vacated that decision and 
remanded this case to the Board, whereupon this case is once 
again before the Board.  

FINDINGS OF FACT

1.  The appellant was awarded pension by a rating decision 
dated November 1997 based on glaucoma of both eyes with optic 
atrophy (60%) and anemia (10%).

2.  A report of a VA examination dated August 1997 reflects 
that the appellant has chronic glaucoma of both eyes, with 
visual acuity of 20/200 in the right eye and 20/80 in the 
left eye.

3.  The appellant testified that he does not require the 
assistance of another person to attend to most daily 
activities although it is helpful for cleaning and cooking 
since he has poor eyesight.

4.  The appellant testified that he is not housebound in 
fact, and that he may leave his home and travel by public 
transportation.

5.  The appellant is not shown to be unable to care for 
himself or to engage in the daily activities of living; also 
he does not have disabilities, unrelated to his eye disorder 
(60%), that combine to at least 60 percent under the Combined 
Rating Table.

6.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/100 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less. 

CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1501, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.352(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law allows for an increased rate of pension where an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 1991).  A person is 
considered in need of regular aid and attendance if the 
person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind (with visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less), as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991);38 C.F.R. 
§ 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimant's 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a).

When a veteran does not qualify for regular aid and 
attendance, an increase in pension is warranted when in 
addition to having a single permanent disability rated as 100 
percent disabling under the regular schedular criteria, and 
without resort to individual unemployability, the veteran 
also has a separate and distinct disability, or disabilities, 
rated as 60 percent disabling and which involve different 
anatomical segments or bodily systems as that of the 100 
percent disability; or the veteran is substantially confined 
as a direct result of his disabilities and the confinement 
will continue for the remainder of his lifetime.  38 U.S.C.A. 
§§ 1502, 1521(e); 38 C.F.R. § 3.351(d).

In summary, entitlement to housebound benefits are generally 
available contingent upon the showing that a single permanent 
disability is ratable at 100 percent, and that the claimant 
is either unable to leave his home or has additional 
disability independently ratable at 60 percent or more.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(d).  Entitlement to 
the aid and attendance benefit is predicated generally on 
objective evidence that a veteran is so helpless as to 
require the regular aid and attendance of another person.  38 
C.F.R. § 3.352(a).

A review of the evidence of record in this case reflects 
that, in June 1997, the appellant was brought to an 
examination by a friend and that he was able to walk, travel, 
care for needs of nature, feed himself, dress himself, bathe 
himself, and get outdoors.  He was noted to need help cooking 
and with color selection when dressing because of poor 
vision.  It was noted that he could take brief excursions 
away from home with another person.  He was assessed with 
bilateral glaucoma.

In August 1997, a VA examination was conducted to determine 
entitlement to aid and attendance or housebound benefits.  
The appellant reported that he was driven to the examination 
by a friend and that he was not hospitalized.  It was noted 
that the appellant had poor vision and was not qualified to 
drive.  The appellant stated that he could walk short 
distances, to the store or church, but that it was difficult 
for him to tell whether the dishes were clean.  A general 
examination revealed minimal normocytic anemia and 
leukopenia.  A report of a special VA eye examination 
reflects that the appellant stopped working in 1993 because 
of poor vision due to glaucoma, which he treats with drops 
twice a day in each eye.  Clinical findings show visual 
acuity of 20/200 in the right eye and 20/80 in the left eye.  
Intraocular pressure readings were consistent for glaucoma, 
bilaterally.  The impression was chronic glaucoma with optic 
atrophy.

By a November 1997 rating decision, the appellant was awarded 
nonservice-connected pension benefits based on the presence 
of glaucoma with cataracts (60%) and anemia (10%).  Special 
monthly pension was denied.

In August 1998, a copy of letter from the Louisiana 
Department of Social Services was received, showing that the 
appellant was eligible for vocational rehabilitation services 
as he was deemed severely disabled.

In February 1999, the appellant provided sworn testimony at a 
video conference hearing.  He testified that he does not 
require the assistance of another person to attend to most 
daily activities although it is helpful for cleaning and 
cooking since he has poor eyesight.  He further testified 
that he is not housebound in fact, and that he may leave his 
home and travel. The appellant noted that he lives near and 
uses public transportation.  Testimony further reflects that 
the appellant is in receipt of Social Security Administration 
payments.  The appellant indicated that he could see to do 
things with his glasses and that things were blurry without 
using them.

After reviewing the evidence of record, the Board finds that 
the appellant is not shown to be unable to care for himself 
or to engage in the daily activities of living.  The 
appellant testified, and the reports of examination show, 
that he is capable of performing most daily tasks, such as, 
getting out bed, tending to needs of nature, feeding himself, 
dressing himself, bathing himself, and going outdoors.  While 
the records shows that the appellant's poor vision makes some 
daily activities more difficult than others, such as, picking 
out his clothes or cleaning dirty dishes, these 
inconveniences do not establish a factual need for aid and 
attendance under the criteria set forth in section 3.352(a).  
Furthermore, while the appellant is legally blind, he does 
not meet the criteria for VA aid and attendance, which 
requires that a veteran is blind or so nearly blind with 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  See 38 
C.F.R. § 3.351(c)(1). Therefore, in view of the above, the 
appellant does not meet the criteria for special monthly 
pension based on the need for regular aid and attendance.

Additionally, as the appellant does not have disabilities, 
unrelated to his eye disorder (60%), that combine to at least 
60 percent under the Combined Rating Table, he does not 
satisfy the criteria for special monthly pension at the 
housebound rate.  We note that the appellant has conceded he 
is not housebound in fact, so this is not a controversy 
before the Board.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO did not have the benefit of the VCAA.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case of the type of evidence 
needed to substantiate his claim.  Furthermore, VA has 
obtained all pertinent evidence identified by the appellant.  
The appellant has not identified any evidence that could not 
be obtained, and, thus, there is no duty to notify the 
appellant of evidence that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded an examination in August 1997.  That examination is 
adequate for purposes of analysis.  No additional examination 
is needed in order to resolve the issues before the Board, 
and, therefore, no additional examination is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.



ORDER

A special monthly pension based on the need for regular aid 
and attendance or at the housebound rate is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

